Citation Nr: 0902044	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  04-30 003	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming

THE ISSUES

1. Entitlement to service connection for arthritis of the 
cervical spine, right shoulder, wrists, hips, and left ankle.

2. Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.  

3. Entitlement to service connection for degenerative joint 
disease (arthritis) of the lumbar spine to include residuals 
of surgery. 

4. Entitlement to service connection for residuals of a left 
knee contusion to include arthritis.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty with 
the U. S. Marines Corps from December 1967 to December 1970.  
She served in the Marine Corps Reserve for December 1970 to 
September 1985 and in the Wyoming Army National Guard from 
October 1985 to April 2002.  While in the Army National Guard 
she had a period of active duty for training from June 26, 
1988, to July 28, 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  

In September 2005, the veteran withdrew her request for a 
hearing.  The case was remanded in January 2008 to verify the 
veteran's periods of military service.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. Arthritis of the cervical spine, right shoulder, wrists, 
hips, and left ankle, established by either X-ray or by 
clinical finding, was not affirmatively shown to have been 
present during active duty or during active duty for training 
or during inactive duty training; arthritis of the cervical 
spine, right shoulder, wrists, hips, and left ankle 
established by either X-ray or by clinical finding was not 
manifest to a compensable degree within one year of 
separation from active duty, and current arthritis of the 
cervical spine, right shoulder, wrists, hips, and left ankle 
is unrelated to a disease, injury, or event of service 
origin.  

2. Carpal tunnel syndrome of the right wrist is not 
affirmatively shown to have been present during active duty 
or during active duty for training or during inactive duty 
training and current carpal tunnel syndrome of the right 
wrist is unrelated to a disease, injury, or event of service 
origin.  

3. Degenerative joint disease, arthritis, of the of the 
lumbar spine to include residuals of surgery, established by 
X-ray, was not affirmatively shown to have been present 
during active duty or during active duty for training or 
during inactive duty training; degenerative joint disease, 
arthritis, of the lumbar spine established by X-ray was not 
manifest to a compensable degree within one year of 
separation from active duty, and the current degenerative 
joint disease, arthritis, of the lumbar spine to include 
residuals of surgery is unrelated to a disease, injury, or 
event of service origin.  

4. Chronic residuals of a left knee contusion are not 
currently shown; arthritis of the left knee was not 
affirmatively shown to have been present during active duty 
or during active duty for training or during inactive duty 
training; arthritis of the left knee was not manifest to a 
compensable degree within one year of separation from active 
duty, and arthritis of the left knee is unrelated to a 
disease, injury, or event of service origin.  


CONCLUSIONS OF LAW

1. Arthritis of the cervical spine, right shoulder, wrists, 
hips, and left ankle was not incurred in or aggravated by 
active service and arthritis may not be presumed to have been 
incurred during active duty.  38 U.S.C.A. §§ 101(21) and 
(24), 1110, 1112 (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a), 
3.303, 3.307, 3.309 (2008). 

2. Carpal tunnel syndrome of the right wrist was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 101(24), 
1110 (West 2002); 38 C.F.R. §§ 3.6(a), 3.303 (2008).  

3. Degenerative joint disease, arthritis, of the lumbar spine 
to include residuals of surgery was not incurred in or 
aggravated by active service and arthritis may not be 
presumed to have been incurred during active duty.  38 
U.S.C.A. §§ 101(24), 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.6(a), 3.303, 3.307, 3.309 (2008).  

4. Residuals of a left knee contusion to include arthritis 
were not incurred in or aggravated by active service and 
arthritis may not be presumed to have been incurred during 
active duty.  38 U.S.C.A. §§ 101(21) and (24), 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.303, 3.307, 3.309 
(2008). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

Duty to Notify

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  



The veteran was provided with pre- and post- adjudication 
VCAA notice by letters, dated in June 2002 and in February 
2008.  The veteran was notified of the evidence needed to 
substantiate a claim of service connection, namely, evidence 
of an injury, disease, or event causing an injury or disease 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury, disease, or event causing an injury or disease during 
service.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that she could submit other records not in the custody of 
a Federal agency such as private medical records, or with her 
authorization VA would obtain any non-Federal records on her 
behalf.  The notice included the general provisions for the 
effective date of a claim and for the degree of disability 
assignable

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (notice of the five elements of a 
service connection claim), 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
a claim.  The RO has obtained the veteran's service treatment 
records and private treatment records.  

VA conducted the necessary medical inquiry in an effort to 
substantiate the claims for service connection by conducting 
a VA examination in January 2003.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

A veteran may be granted disability compensation resulting 
from an injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. 3.303(a). 

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable. 
38 C.F.R. § 3.1(d). 

The term "active service" includes active duty, any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. §§ 101(24); 38 
C.F.R. § 3.6(a).

A member of the National Guard only serves in the federal 
military when the member is formally called into the military 
service of the United States.  At all other times, a member 
of the National Guard serve solely as a member of the State 
militia under the command of a state governor.  To have basic 
eligibility as a veteran based on a period of duty as a 
member of a state Army National Guard, a National Guardsman 
must have been ordered into Federal service under 38 U.S.C.A. 
§§ 316, 502, 503, 504, 505.  38 C.F.R. § 3.6(c), (d).  Allen 
and Key v. Nicholson, 21 Vet. App. 54, 57 (2007) (citing 
Perpich v. Department of the Defense, 496 U.S. 334, 110 S.Ct. 
2418, 110 L.Ed2d 312 1990). 



Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as arthritis 
becomes manifest to a degree of 10 percent within one year 
from date of separation from service, the disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Factual Background

For the period of active duty in the U. S. Marine Corps from 
December 1967 to December 1970, the service treatment 
records, including the reports of entrance and separation 
examinations, contain no complaint, finding, history, 
treatment, or diagnosis of any musculoskeletal abnormality of 
the cervical or lumbar segments of the spine or of the upper 
and lower extremities, including the shoulders, wrists, hips, 
knees, and ankles. 

For the period of U. S. Marine Corps Reserve service from 
December 1970 to September 1985, on an annual physical 
examination in April 1985, history included arthritis of the 
cervical spine.  The evaluations of the cervical and lumbar 
segments of the spine and of the upper and lower extremities, 
including the shoulders, wrists, hips, knees, and ankles, 
were normal. 

For the period of Wyoming National Guard service from October 
1985 to April 2002, while on active duty for training under 
the authority of 32 U.S.C.A. § 505 in July 1988, the veteran 
fell and struck her left knee on the ground.  The impression 
was contusion of the left knee with a secondary infection.  
On periodic physical examination in May 1992, history 
included tendonitis of the hip in 1989 and a back injury in 
1990.  On periodic physical examination in December 1994, 
history included right carpal tunnel syndrome in August and 
September 1994.  In November 1999, history included a right 
shoulder injury in 1999.  On retirement examination in 2002, 
the veteran gave a history of cervical, right shoulder, right 
wrist, and low back arthritis and of painful hips and left 
ankle.  

Private treatment records show that in August 1988 the 
veteran had a pre-patellar bursa and the site of the left 
knee injury in July 1988.  

In September 1989, the veteran complained of right hip pain 
after running as part of her Army physical fitness program.  
In July 2000, X-rays revealed degenerative changes of the 
hips.  In May 2002, the veteran complained of left hip pain 
without a history of a specific injury.

In February 1994, the veteran complained of symptoms in the 
right wrist and hand consistent with carpal tunnel syndrome 
and she had surgery in December 1997.  In October 1998, a 
nerve conduction report was notable for bilateral carpal 
tunnel syndrome.  In June 1999, X-rays revealed arthritis of 
the wrists. 



In August 1990 and in August 2000 a MRI revealed degenerative 
changes of lumbar spine.  In December 1994, history included 
radicular pain in the left leg in 1985 and in the right leg 
in 1990, and a physician thought she had arthritis of the 
lumbar spine.  In October 2000, the veteran was referred to a 
private orthopedist for a lumbar spine evaluation.  The 
veteran indicated that she had a long history of low back 
problems, dating to 1990 and most recently in March or April 
of 2000.  There was no particular inciting event or injury.  
The orthopedist stated that the chronic back pain was part of 
an arthritic complex.  In September 2001, the veteran had a 
lumbar laminotomy.

In December 1995 and in October 1996, the veteran complained 
of left ankle pain without a history of an injury.  In 
January 2002, the veteran complained of left ankle pain after 
she got up suddenly from her chair at work and the findings 
were consistent with a sprain.  An X-ray of the left ankle 
was negative.  

In May 1998, X-rays revealed degenerative changes in the 
cervical spine. 

In June 1999, right shoulder bursitis and tendonitis were 
noted.  In December 1999, the veteran complained of right 
shoulder pain after an injury in August 1999, and X-rays 
revealed arthritis. 

In July 2000, X-rays revealed degenerative changes of the 
hips.  In May 2002, the veteran complained of left hip pain 
without a history of a specific injury. 

On VA examination in January 2003, the veteran stated that 
she had developed left-sided low back pain in about 1983 or 
1984, in about 1990 she developed low back pain in the right 
side, in 1997 or 1998 arthritis was diagnosed, and in 2001 
she had back surgery.  It was noted that the veteran 
developed carpal tunnel syndrome while working as a computer 
operator, starting in about 1995, which resulted in surgery 
on the right wrist.  And she had developed right shoulder 
pain in 1999.  It was also noted that in 1988 while on active 
duty the veteran fell on her left knee, which became 
infected, and later fluid was aspirated.  She had no further 
evaluation of the left knee but she had occasional left knee 
pain when kneeling or walking.  

X-rays revealed a normal left ankle, degenerative joint 
disease of the right shoulder, and degenerative joint disease 
of the lumbar spine.  The diagnoses were degenerative joint 
disease of the right shoulder, carpal tunnel syndrome of the 
right wrist, degenerative joint disease of the left knee, and 
degenerative joint disease of the lumbar spine. 

Analysis

Arthritis of the Cervical Spine, Right Shoulder, Wrists, 
Hips, and Left Ankle

On the basis of the service treatment records for the period 
of active duty in the U. S. Marine Corps from December 1967 
to December 1970, arthritis of the cervical spine, right 
shoulder, wrists, hips, or left ankle was not affirmatively 
shown during active duty, and service connection under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not 
established.

As there is no evidence during the period of active duty that 
arthritis was noted, that is, observed during service, the 
principles of service connection pertaining to chronicity and 
continuity of symptomatology under 38 C.F.R. § 3.303(b) do 
not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

On the basis of the service treatment records for the period 
of active service in U. S. Marine Corps Reserve from December 
1970 to September 1985, except for a history of arthritis of 
the cervical spine on an annual physical examination in April 
1985, arthritis of the cervical spine, right shoulder, 
wrists, hips, or left ankle, was not affirmatively shown to 
have had onset due to an injury or disease during a period of 
active duty for training or due to an injury during a period 
of inactive duty training, and service connection is not 
established under 38 U.S.C.A. §§ 101(21) and (24), 1110 and 
38 C.F.R. §§ 3.6 and 3.303.



As there is no evidence during the period of active duty for 
training that arthritis was noted, that is, observed during 
active duty for training or evidence of an injury associated 
with arthritis during a period of inactive duty training, the 
principles of service connection pertaining to chronicity and 
continuity of symptomatology under 38 C.F.R. § 3.303(b) do 
not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

On the basis of the service treatment records for the period 
of active service in the Wyoming Army National Guard from 
October 1985 to April 2002, except for a history of arthritis 
of the cervical spine, right shoulder (injury in 1999), and 
right wrist, and a history of painful hips (tendonitis in 
1989) and left ankle, arthritis was not affirmatively shown 
to have had onset due to an injury or disease during a period 
of federalized active duty for training, and service 
connection is not established under 38 U.S.C.A. §§ 101(21) 
and (24), 1110 and 38 C.F.R. §§ 3.6 and 3.303.

Private treatment records contemporaneous with the period of 
active service in the Wyoming Army National Guard from 
October 1985 to April 2002 first document degenerative 
changes, arthritis, by X-rays of the cervical spine in May 
1998; of the right shoulder in August 1999; of the wrists in 
June 1999; and of the hips in July 2000.  Arthritis of the 
left ankle by clinical finding was first documented in 
January 2003.  In each instance, arthritis was first 
documented well both beyond the one-year presumptive period 
following the period of active duty, ending in December 1970, 
for manifestation of arthritis as a chronic disease under 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

The one-year presumptive period for manifestation of 
arthritis as a chronic disease under 38 U.S.C.A. § 1112 and 
38 C.F.R. §§ 3.307 and 3.309 does not apply to the period of 
active for training or inactive duty training as a member of 
the United States Marine Corps Reserve or to the period of 
federalized active duty for training as member of the Wyoming 
Army National Guard because no disability was incurred during 
the periods of active duty for training or during inactive 
duty training to confer status as a veteran for those periods 
of active service to evoke the one-year presumption.  
38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.1(d) and 3.6(a). 

And arthritis is not a condition under case law that has been 
found to be capable of lay observation and the determination 
as to the presence of arthritis therefore is medical in 
nature, that is, not capable of lay observation.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

As the diagnosis of arthritis is not capable of lay 
observation and as the question of medical causation, that 
is, evidence of an association or link between arthritis and 
an established injury or disease in service, where a lay 
assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claims. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation. The Board therefore rejects the veteran's 
statements relating arthritis of the cervical spine, right 
shoulder, wrists, hips, or left ankle to active service.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  



As the Board may consider only independent medical evidence 
to support its findings on the questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, where a lay assertion on medical causation is not 
competent evidence, and as there is no such competent 
favorable evidence, relating arthritis of 
the cervical spine, right shoulder, wrists, hips, or left 
ankle, to an established injury or disease during a period of 
active duty or during a period of active duty for training, 
either as a member of the Marine Corps Reserve or as a 
federalized member of the National Guard or to an established 
injury during a period of inactive duty as a member of the 
Marine Corps Reserve, the preponderance of the evidence is 
against the claims, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Right Carpal Tunnel Syndrome

On the basis of the service treatment records for the period 
of active duty in the U. S. Marine Corps from December 1967 
to December 1970, right carpal tunnel syndrome was not 
affirmatively shown during active duty, and service 
connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) 
is not established.

As there is no evidence during the period of active duty that 
right carpal tunnel syndrome was noted, that is, observed 
during service, the principles of service connection 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997).

On the basis of the service treatment records for the period 
of active service in U. S. Marine Corps Reserve from December 
1970 to September 1985, right carpal tunnel syndrome was not 
affirmatively shown to have had onset due to an injury or 
disease during a period of active duty for training or due to 
an injury during a period of inactive duty training, and 
service connection is not established under 38 U.S.C.A. 
§§ 101(21) and (24), 1110 and 38 C.F.R. §§ 3.6 and 3.303.



As there is no evidence during the period of active duty for 
training that right carpal tunnel syndrome was noted, that 
is, observed during active duty for training or evidence of 
an injury associated with right carpal tunnel syndrome during 
a period of inactive duty training, the principles of service 
connection pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

On the basis of the service treatment records for the period 
of active service in the Wyoming Army National Guard from 
October 1985 to April 2002, right carpal tunnel syndrome was 
noted by history in 1994, but right carpal tunnel syndrome 
was not affirmatively shown to have had onset due to an 
injury or disease during the federalized period of active 
duty for training in July 1988, and service connection is not 
established under 38 U.S.C.A. §§ 101(21) and (24), 1110 and 
38 C.F.R. §§ 3.6 and 3.303.

Private treatment records contemporaneous with the period of 
active service in the Wyoming Army National Guard from 
October 1985 to April 2002 first document right carpal tunnel 
syndrome in February 1994, followed by surgery in December 
1997. 

And carpal tunnel syndrome is not a condition under case law 
that has been found to be capable of lay observation and the 
determination as to the presence of carpal tunnel syndrome 
therefore is medical in nature, that is, not capable of lay 
observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).



As the diagnosis of carpal tunnel syndrome is not capable of 
lay observation and as the question of medical causation, 
that is, evidence of an association or link between right 
carpal tunnel syndrome and an established injury or disease 
in service, where a lay assertion on medical causation is not 
competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), competent medical evidence is required to 
substantiate the claim. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation.  The Board therefore rejects the veteran's 
statements relating right carpal tunnel syndrome to active 
service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

As the Board may consider only independent medical evidence 
to support its findings on the questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, where a lay assertion on medical causation is not 
competent evidence, and as there is no such competent 
favorable evidence, relating right carpal tunnel syndrome to 
an established injury or disease during a period of active 
duty or during a period of active duty for training, either 
as a member of the Marine Corps Reserve or as a federalized 
member of the National Guard or to an established injury 
during a period of inactive duty as a member of the Marine 
Corps Reserve, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

Degenerative Joint Disease (Arthritis) of the Lumbar Spine 

On the basis of the service treatment records for the period 
of active duty in the U. S. Marine Corps from December 1967 
to December 1970, arthritis of the lumbar spine was not 
affirmatively shown during active duty, and service 
connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) 
is not established.

As there is no evidence during the period of active duty that 
arthritis of eh lumbar spine was noted, that is, observed 
during service, the principles of service connection 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997).

On the basis of the service treatment records for the period 
of active service in U. S. Marine Corps Reserve from December 
1970 to September 1985, arthritis of the lumbar spine was not 
affirmatively shown to have had onset due to an injury or 
disease during a period of active duty for training or due to 
an injury during a period of inactive duty training, and 
service connection is not established under 38 U.S.C.A. 
§§ 101(21) and (24), 1110 and 38 C.F.R. §§ 3.6 and 3.303.

As there is no evidence during the period of active duty for 
training that arthritis of the lumbar spine was noted, that 
is, observed during active duty for training or evidence of 
an injury associated with arthritis of the lumbar spine 
during a period of inactive duty training, the principles of 
service connection pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

On the basis of the service treatment records for the period 
of active service in the Wyoming Army National Guard from 
October 1985 to April 2002, arthritis of the lumbar spine was 
noted by history in 2002, but arthritis of the lumbar spine 
was not affirmatively shown to have had onset due to an 
injury or disease during the period federalized active duty 
for training in July 1988, and service connection is not 
established under 38 U.S.C.A. §§ 101(21) and (24), 1110 and 
38 C.F.R. §§ 3.6 and 3.303.



Private treatment records contemporaneous with the period of 
active service in the Wyoming Army National Guard from 
October 1985 to April 2002 first document degenerative 
changes of the lumbar spine by MRI in August 1990 well both 
beyond the one-year presumptive period following the period 
of active duty, ending in December 1970, for manifestation of 
arthritis as a chronic disease under 38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  

The one-year presumptive period for manifestation of 
arthritis as a chronic disease under 38 U.S.C.A. § 1112 and 
38 C.F.R. §§ 3.307 and 3.309 does not apply to the period of 
active for training or inactive duty training as a member of 
the United States Marine Corps Reserve or to the period of 
federalized active duty for training as member of the Wyoming 
Army National Guard because no disability was incurred during 
the periods of active duty for training or during inactive 
duty training to confer status as a veteran for those periods 
of active service to evoke the one-year presumption.  
38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.1(d) and 3.6(a). 

And arthritis is not a condition under case law that has been 
found to be capable of lay observation and the determination 
as to the presence of arthritis therefore is medical in 
nature, that is, not capable of lay observation.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

As the diagnosis of arthritis is not capable of lay 
observation and as the question of medical causation, that 
is, evidence of an association or link between arthritis and 
an established injury or disease in service, where a lay 
assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation. The Board therefore rejects the veteran's 
statements relating arthritis of the lumbar spine to active 
service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

As the Board may consider only independent medical evidence 
to support its findings on the questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, where a lay assertion on medical causation is not 
competent evidence, and as there is no such competent 
favorable evidence, relating arthritis of the lumbar spine to 
an established injury or disease during a period of active 
duty or during a period of active duty for training, either 
as a member of the Marine Corps Reserve or as a federalized 
member of the National Guard or to an established injury 
during a period of inactive duty as a member of the Marine 
Corps Reserve, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

Residuals of a Left Knee Contusion to include Arthritis 

On the basis of the service treatment records for the period 
of active duty in the U. S. Marine Corps from December 1967 
to December 1970 and for the period of active service in the 
U. S. Marine Corps Reserve from December 1970 to September 
1985, arthritis of the left knee was not affirmatively shown 
to have had onset due to an injury or disease during active 
service, and service connection is not established under 38 
U.S.C.A. §§ 1110, 101(21) and (24), 1110 and 38 C.F.R. §§ 3.6 
and 3.303.



Also, as there is no evidence that arthritis of the left knee 
was noted, that is, observed during the above periods of 
service, the principles of service connection pertaining to 
chronicity and continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 
495-96 (1997).

The service treatment records for the period of active 
service in the Wyoming Army National Guard from October 1985 
to April 2002 do show that while on federalized active duty 
for training in July 1988 the veteran fell on her knee and 
suffered a contusion, which was complicated by an infection 
and fluid was aspirated from the knee.  

Thereafter in January 2003 on VA examination the veteran 
complained of occasional knee pain with walking and 
degenerative joint disease, arthritis, of the left knee by 
clinical finding was first diagnosed.  The diagnosis of left 
knee arthritis in 2003 is well both beyond the one-year 
presumptive period following the period of active duty, 
ending in December 1970, for manifestation of arthritis as a 
chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  

The one-year presumptive period for manifestation of 
arthritis as a chronic disease under 38 U.S.C.A. § 1112 and 
38 C.F.R. §§ 3.307 and 3.309 does not apply to the period of 
active for training or inactive duty training as a member of 
the United States Marine Corps Reserve or to the period of 
federalized active duty for training as member of the Wyoming 
Army National Guard because no disability was incurred during 
the periods of active duty for training or during inactive 
duty training to confer status as a veteran for those periods 
of active service to evoke the one-year presumption.  
38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.1(d) and 3.6(a). 



And arthritis is not a condition under case law that has been 
found to be capable of lay observation and the determination 
as to the presence of arthritis therefore is medical in 
nature, that is, not capable of lay observation.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

As the diagnosis of arthritis is not capable of lay 
observation and as the question of medical causation, that 
is, evidence of an association or link between arthritis and 
an established injury or disease in service, where a lay 
assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation.  The Board therefore rejects the veteran's 
statements relating arthritis of the lumbar spine to active 
service, including the left knee injury in July 1988. 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

That an injury occurred in service alone is not enough to 
establish service connection, there must be a current 
disability resulting from the injury.  Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).  In the absence of proof of a 
present disability other than arthritis related to the 
contusion suffered in service, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 





As the Board may consider only independent medical evidence 
to support its findings on the questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, where a lay assertion on medical causation is not 
competent evidence, and as there is no such competent 
favorable evidence, relating arthritis of the left knee to 
the left knee contusion during a period of federalized active 
duty for training, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for arthritis of the cervical spine, right 
shoulder, wrists, hips, and left ankle is denied.  

Service connection for carpal tunnel syndrome of the right 
wrist is denied.  

Service connection for degenerative joint disease (arthritis) 
of the lumbar spine to include residuals of surgery is 
denied. 

Service connection for residuals of a left knee contusion to 
include arthritis is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


